Citation Nr: 1411891	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  13-20 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), and if so, whether service connection is warranted.  

2. Entitlement to service connection for a hearing loss disability of the right ear. 


REPRESENTATION

Veteran represented by:	David Owens, Agent 


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to October 1966, with additional service in 1967 and service in the Army Reserve from November 1974 to November 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

A review of the virtual paperless claims file associated with the Veteran's appeal revealed a pertinent medical opinion and lay statement from the Veteran.    

For the reasons detailed below, the Board finds that new and material evidence has been received to reopen the Veteran's claim for service connection for PTSD.  The Board notes that the Veteran has a prior diagnosis of a personality disorder and thus, the underlying issue on appeal has been recharacterized as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).    

However, as addressed in the REMAND portion of the decision below, the claims of entitlement to service connection for hearing loss of the right ear and an acquired psychiatric disorder, to include PTSD, require further development prior to adjudication.  These issues are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1. A January 2007 RO decision denied the Veteran's claim of entitlement to service connection for PTSD.  The RO notified the Veteran of the decision and of his appellate rights, but he did not appeal the decision.  

2. The evidence received since the January 2007 RO decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim of service connection for PTSD.  


CONCLUSIONS OF LAW

1. The January 2007 rating decision that denied the Veteran's claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

2. New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  
    

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder and remands it for further development.  As such, no discussion of VA's duty to notify and assist is necessary. 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
 
New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In determining if new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).   

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

By way of background, the Veteran filed a claim of entitlement to service connection for PTSD in July 2006 and the RO denied service connection in a January 2007 rating decision.  The evidence considered in the January 2007 rating decision consisted of the Veteran's service treatment records, service personnel records, and the Veteran's July 2006 statement that his service in Vietnam caused his PTSD.  The basis of the denial of service connection, in part, was a lack of evidence of a PTSD diagnosis.  The Veteran did not submit a notice of disagreement and no additional evidence was physically or constructively received within one year of notice of the rating decision.  Accordingly, the January 2007 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.201, 20.1105.  Evidence submitted since the January 2007 rating decision includes a May 2008 diagnosis of PTSD by a private psychologist.  This evidence is new and material as it was not of record in January 2007 and provides a diagnosis of PTSD, which relates to an unestablished fact necessary to substantiate the claim.  Thus, the claim is reopened.  38 C.F.R. § 3.156(a).  See Shade, 24 Vet. App. at 117.    


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD; to this extent only, the claim is granted.  


REMAND

As to the Veteran's psychiatric disability claim, to include PTSD, he has reported combat service in Vietnam and Korea.  The Board notes that the Veteran's DD Form 214 has not been associated with the claims file.  The RO shall request the Veteran's Official Military Personnel File, to include the Veteran's DD 214 and any additional service treatment records, if available.        

The Veteran has also alleged that he was a victim of sexual assault during his military service in Ft. Ord, California in 1960 and in Panama City, Florida in 1961.  When a Veteran's claim is based, at least in part, on a reported in-service personal assault, VA has a heightened notification obligation.  The RO must send the Veteran a notification letter informing him of the information and evidence required to substantiate a PTSD claim based on in-service personal assault in accordance with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and 38 C.F.R. § 3.304(f)(5).        

The claims file includes mental health treatment from a VAH in Chicago, Illinois, dated January 1968.  The claims file also includes an indication that the Veteran received additional treatment from a Cook County VAMC.  The RO shall request all available retired hard copy records of any mental health treatment obtained by the Veteran at these facilities.  The Veteran has also identified mental health treatment in Menlo Park, California.  The Veteran should be contacted to identify additional information regarding this treatment and to determine whether he has received additional treatment from Dr. Kockx other than in May 2008.     

As the record reflects that the Veteran is in receipt of VA treatment, the RO shall associate all VA treatment records, generated after July 2010. 

Then, the Veteran shall be afforded a VA psychiatric examination to determine the nature, onset, and etiology of any acquired psychiatric disorder found to be present.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).           

In regards to the Veteran's claim of entitlement to service connection for hearing loss of the right ear, the Veteran was afforded a VA examination in October 2010.  The examiner opined that the Veteran's hearing loss of the right ear was less likely than not related to military service but the examiner did not provide a thorough rationale.  The Veteran was afforded an additional examination in June 2013 and the June 2013 examiner stated that an opinion as to etiology of hearing loss of the right ear could not be provided as the test was invalid due to inconsistency between the Veteran's speech reception and pure tone averages.  

An examiner's report that he or she cannot provide an opinion is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.  Accordingly, another VA examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran's complete Official Military Personnel File (OMPF) and associate the available records with the claims file, to specifically include the Veteran's DD 214 for a period of service from 1960 to 1963 and 1963 to 1966, and any additional service treatment records.  If the OMPF is unavailable, documentation of such must be provided in the claims file.    

2. Send the Veteran a notification letter informing him of the information and evidence required to substantiate a PTSD claim based on in-service personal assault in accordance with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) and 38 C.F.R. § 3.304(f)(5) .  In particular, the notice must advise the Veteran that evidence from sources other than his service records and evidence of behavior changes may constitute credible supporting evidence of the in-service stressor.  He should also be requested to provide additional details regarding his reported in-service stressor(s). 

3. Afford the Veteran an additional opportunity to submit or identify any other information that is not evidenced by the current record, including any private treatment for any psychiatric disorder or for his hearing loss disability.  The RO shall specifically ask the Veteran to identify the dates of any mental health treatment from Menlo Park, California; Dr. Kockx; a VAH in Chicago, Illinois; and a VAMC in Cook County, Illinois.  Make at least two (2) attempts to obtain records from any private sources.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession. 

4. Request all available retired hard copy records of any mental health treatment obtained by the Veteran at a VAH in Chicago, Illinois and a VAMC in Cook County, Illinois.  If no records are available, include documentation of the unavailability in the claims file. 

5. Obtain any VA treatment records, dated after July 2010, and associate them with the claims file.  If no records are available, include documentation of the unavailability in the claims file. 
 
6. Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of his in-service and post-service mental health condition and hearing loss disability of the right ear.  He should be provided an appropriate amount of time to submit this evidence.

7. Then, schedule the Veteran for an audiology examination to determine the nature, onset, and etiology of the Veteran's hearing loss disability of the right ear.  The claims file should be made available to and reviewed by the examiner and all appropriate tests should be conducted. 

The examiner must opine as to whether it is at least as likely as not that the Veteran's hearing loss disability of the right ear is related to noise exposure in service.  

The examiner should provide a complete and thorough rationale for his or her opinion.  If the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

8. Afford the Veteran an appropriate VA psychiatric examination to address the nature and etiology of any acquired psychiatric disorder found to be present.  

The examiner should review the Veteran's claims file, to include the Veteran's July 1967 complaint of "nerves" and the Veteran's January 1968 diagnosis of sociopathic personality disorder.  A diagnosis of PTSD must be ruled in or excluded.

In the event of the Veteran having psychiatric disorder(s) other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to or had its onset in service. 

A thorough rationale and explanation for the conclusions reached should be set forth.  

9. Readjudicate the Veteran's claims.  If the claims are not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


